Affirmed and Majority, Concurring, and Dissenting Opinions filed October
29, 2015.




                                    In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00502-CV

                         CHRISTINE E. REULE, Appellant
                                       V.

M & T MORTGAGE, M & T BANK, BAYVIEW LOAN SERVICING, LLC,
BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL
   LP, HUGHS, WATTERS, ASKANASE, LLP, CAROLYN TAYLOR,
    AUDREY LEWIS, JEFF LEVA, SANDY DASIGENIS, AND RLZ
                INVESTMENTS, INC., Appellees

                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-75636

                   CONCURRING OPINION
      I join the majority opinion and write separately in light of the dissenting
opinion’s contentions.
      Christine Reule is entitled to appropriate and respectful treatment in the
litigation process. So is the trial court. So are the appellees and their counsel. So
are the jurors who fulfilled their civic duty; heard her case; and had the duration of
their jury service prolonged by her conduct. So are other litigants – including other
pro se litigants – seeking their share of finite court time and resources to obtain
timely resolution of disputes important to their lives. The trial court acted with
restraint, patience, and courtesy during the proceedings below when faced with
challenging conduct that frequently was disruptive, dilatory, and disrespectful.




                                       /s/       William J. Boyce
                                                 Justice




Panel consists of Chief Justice Frost and Justices Boyce and McCally (McCally, J.,
majority) (Frost, C.J. dissenting).




                                             2